DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a carrier sense unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai et al. (US2018/0132137).
Regarding claim 1, Dai discloses a base station apparatus for communicating with a terminal apparatus (transmission node and UE [0017] and Fig. 1), the base station apparatus comprising: 
a carrier sense unit configured to perform carrier sense for reserving a wireless medium during a prescribed period of time (the transmission node dynamically changes a size of a resource corresponding to a current carrier according to information detected on the current carrier [step 102; 0030]. The detection process includes: a bandwidth clear channel assessment [CCA] mode and/or a sub-band CCA mode [0040]); and 
a transmitter configured to transmit synchronization signal (position information of the resource corresponding to the carrier is notified to UE through a synchronization signal [0046-0047]), wherein the synchronization signal has a comb-teeth-shaped frequency spectrum (uniformly spaced signal [0051]), multiple frequency candidates are configured for a frequency at which mapping of the synchronization signal with the comb-teeth-shaped frequency spectrum is to be started (a frequency-domain position corresponding to the signal is uniformly spaced or continuous. The sequence and frequency-domain position are selected according to a cell identity or in a predefined manner [0051-0052]), and
(a frequency-domain position corresponding to the signal is uniformly spaced or continuous. The sequence and frequency-domain position are selected according to a cell identity or in a predefined manner [0051-0052]).

Regarding claim 9, Dai discloses a communication method for a base station apparatus for communicating with a terminal apparatus (transmission node and UE [0017] and Fig. 1), the communication method comprising the steps of: 
performing carrier sense for reserving a wireless medium during a prescribed period of time (the transmission node dynamically changes a size of a resource corresponding to a current carrier according to information detected on the current carrier [step 102; 0030]. The detection process includes: a bandwidth clear channel assessment [CCA] mode and/or a sub-band CCA mode [0040]); and 
transmitting a synchronization signal (position information of the resource corresponding to the carrier is notified to UE through a synchronization signal [0046-0047]), wherein
 the synchronization signal has a comb-teeth-shaped frequency spectrum (uniformly spaced signal [0051]), multiple frequency candidates are configured for a frequency at which mapping of the synchronization signal with the comb-teeth-shaped frequency spectrum is to be started (a frequency-domain position corresponding to the signal is uniformly spaced or continuous. The sequence and frequency-domain position are selected according to a cell identity or in a predefined manner [0051-0052]), and
(a frequency-domain position corresponding to the signal is uniformly spaced or continuous. The sequence and frequency-domain position are selected according to a cell identity or in a predefined manner [0051-0052]).

Regarding claim 2, Dai discloses all the claim limitations above. Further, Dai discloses wherein in a case that the transmitter transmits only the synchronization signal during the prescribed period of time, a channel bandwidth in which the carrier sense unit performs the carrier sense is associated with a bandwidth of the synchronization signal (for bandwidth CCA, only unified CCA is performed on a predetermined system bandwidth [0044]. The signal is repeatedly transmitted on each based system bandwidth… [0050]).  

Regarding claim 3, Dai discloses all the claim limitations above. Further, Dai discloses wherein in a case that the transmitter transmits both the synchronization signal and a data signal during the prescribed period of time (a full-bandwidth signal is sent according to the available system bandwidth corresponding to the available resource of the carrier. The full-bandwidth signal includes at least on of: a discovery signal, a synchronization signal, a measurement signal and an occupation signal [0058-0061]), a channel bandwidth in which the carrier sense unit performs the carrier sense is associated with a larger one of a bandwidth of the synchronization signal and a bandwidth of the data signal (0040).  



Regarding claim 8, Dai discloses all the claim limitations above. Further, Dai discloses wherein the transmitter transmits the synchronization signal in a first frequency band and the synchronization signal in a second frequency band, the synchronization signal transmitted in the first frequency band and the synchronization signal transmitted in the second frequency band have frequency spectra different from each other, and one of the frequency spectra is the comb-teeth-shaped frequency spectrum (the signal is repeatedly transmitted on each basic system bandwidth, wherein the basic system bandwidths are obtained by dividing the carrier according to the first granularity… [0050]; the frequency-domain position corresponding to the signal is uniformly spaced [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 2018/0132137) in view of Malladi et al. (US 2015/0365880).
Regarding claim 4, Dai discloses all the claim limitations as stated above, except for 
wherein in a case that a channel bandwidth in which the carrier sense unit performs the carrier sense differs from a channel bandwidth configured for a data signal transmitted by the transmitter, the transmitter transmits a dummy signal in addition to the data signal. 
	Malladi teaches wireless communications over unlicensed radio frequency spectrum. More specifically, Malladi teaches (Fig. 4: Base station) that a controller module 410 may coordinate the transmission of synchronization signals and/or reference signals (dummy) over the unlicensed radio frequency spectrum band [0069].  A transmitter 415 of the base station transmit packets, user data, and or control information or signaling associated with various downlink channels (e.g., control channels, data channels, etc.)  [0071].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Dai with the teaching of Malladi in order to enhanced data transmission capacity [0005].

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Islam et al. (US 2017/0303263).
Dai discloses all the claim limitations as stated above. Further, Islam teaches that when beamforming is used for wireless communication, a base station may transmit beams that are directed to certain directions. More specifically, Islam teaches that if there are multiple antenna ports in the base station, the base station may transmit multiple beams per symbol. For example, the base station may use multiple antenna ports in a cell specific manner in a first symbol of a synchronization sub-frame to sweep in multiple directions [0063-0064 and Fig. 5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Dai with the teaching of Islam in order to provide a faster and more reliable system using a direct connection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2015/0289219) discloses synchronizing signal receiving/transmitting method and user equipment.
Adachi et al. (US 2003/0064752) discloses base station apparatus and terminal apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SABA . TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        May 22, 2021